     Case: 1:21-cv-00156-MWM Doc #: 1 Filed: 03/05/21 Page: 1 of 4 PAGEID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

 SCOTT ALEXANDER,                                          :
                                                           :
                 Plaintiff,                                :
                                                           :
         v.                                                :   Case No. 1:21-cv-156
                                                           :
 PNK (OHIO), LLC DBA BELTERRA PARK,                        :
                                                           :
                 Defendant.                                :

                              DEFENDANT’S NOTICE OF REMOVAL

       Under 28 U.S.C. §§ 1441(a) and 1446, Defendant PNK (Ohio), LLC d/b/a Belterra Park

(“Defendant”) gives notice of removal of this action from the Hamilton County, Ohio Court of

Common Pleas to the United States District Court for the Southern District of Ohio, Western

Division in Cincinnati, Ohio. As grounds for removal, Defendant states that this civil action raises

a federal question. Defendant further states as follows:

       1.      On January 29, 2021, Plaintiff Scott Alexander (“Plaintiff”) filed a Complaint

against Defendant in the Hamilton County, Ohio Court of Common Pleas, docketed as Case No.

A2100378. A Summons and Complaint were served on Defendant on February 5, 2021, a copy

of each of which is attached hereto as Exhibit A. No other pleadings or orders have been filed,

entered, or served in this action.

       2.      This is a civil action over which the district courts of the United States have original

jurisdiction because the action arises under the laws of the United States and invokes federal

question jurisdiction under 28 U.S.C. § 1331. Count V of Plaintiff’s Complaint purports to assert

a claim of interference under the Family and Medical Leave Act of 1993, 29 U.S.C. § 2601, et seq.

(the “FMLA”). See Compl., ¶¶ 91-100 (Count V).
     Case: 1:21-cv-00156-MWM Doc #: 1 Filed: 03/05/21 Page: 2 of 4 PAGEID #: 2




       3.      Because Plaintiff asserts a claim under the laws of the United States, this Court has

original jurisdiction under 28 U.S.C. § 1331, permitting the removal under 28 U.S.C. §§ 1441(a)

and 1446.

       4.      In her Complaint, Plaintiff also purports to allege state law claims of disability

discrimination, age discrimination, and retaliation under the Ohio Civil Rights Act (O.R.C. § 4112,

et seq.). See Compl., ¶¶ 48-90 (Counts I-IV). The Court has supplemental jurisdiction over these

claims because they are “part of the same case or controversy” as Plaintiff’s FMLA-interference

claim under 28 U.S.C. § 1367(a). See, e.g., Holt v. Ohio, No. C2-05-894, 2006 WL 8441982, at

*1 (S.D. Ohio Sept. 27, 2006) (exercising original jurisdiction over plaintiff’s FMLA interference

claim and supplemental jurisdiction over plaintiff’s related discrimination claims under state law).

       5.      Because Plaintiff brought her Complaint in the Hamilton County, Ohio Court of

Common Pleas, the Western Division of the United States District Court for the Southern District

of Ohio is the proper forum for removal under 28 U.S.C. § 115(b)(1) and § 1441(a).

       6.      Fewer than thirty days have elapsed since Defendant received the Complaint and

Summons on February 5, 2021. 28 U.S.C. § 1446(b).

       7.      True and correct copies of this Notice of Removal, with accompanying exhibits,

and a Notice to State Court of Removal are being served upon Plaintiff and will be filed with the

Clerk of the Hamilton County, Ohio Common Pleas Court promptly after the filing of this Notice

of Removal in accordance with 28 U.S.C. § 1446(d).

       8.      This Notice of Removal has been signed by counsel for Defendant, in compliance

with the requirements of 28 U.S.C. § 1446(a) and Rule 11 of the Federal Rules of Civil Procedure.

       WHEREFORE, Defendant respectfully removes this action from the Hamilton County,

Ohio Court of Common Pleas to this Court in accordance with the foregoing statutory provisions.




                                                 2
Case: 1:21-cv-00156-MWM Doc #: 1 Filed: 03/05/21 Page: 3 of 4 PAGEID #: 3




                                       Respectfully submitted,


                                       /s/ Chad J. Kaldor
                                       Chad J. Kaldor (#0079957)
                                       Sarah K. Squillante (#0096705)
                                       LITTLER MENDELSON, P.C.
                                       41 South High Street, Suite 3250
                                       Columbus, OH 43215
                                       Telephone: 614.463.4220
                                       Facsimile:     614.573.7972
                                       E-mail:        ckaldor@littler.com
                                                      ssquillante@littler.com

                                       Attorneys for Defendant




                                   3
      Case: 1:21-cv-00156-MWM Doc #: 1 Filed: 03/05/21 Page: 4 of 4 PAGEID #: 4




                                  CERTIFICATE OF SERVICE

         I hereby certify that, on this 5th day of March, 2021, the foregoing Defendant’s Notice of

Removal was filed via the Court’s electronic filing system. Notice of filing will be performed by

the Court’s electronic filing system, and Parties may access the document through the Court’s

electronic filing system.

         In addition, I hereby certify that, on this 5th day of March, 2021, the foregoing was served

via electronic mail only upon:

                                      Matthew G. Bruce, Esq.
                                     Evan R. McFarland, Esq.
                                  THE SPITZ LAW FIRM, L.L.C.
                                      Spectrum Office Tower
                                   11260 Chester Road, Suite 825
                                      Cincinnati, OH 45246
                                 matthew.bruce@spitzlawfirm.com
                                evan.mcfarland@spitzlawfirm.com
                               Attorneys for Plaintiff Scott Alexander


                                                      /s/ Chad J. Kaldor
                                                      An Attorney for Defendant

4838-9556-0670.1 100291.1003




                                                  4
